Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 and 03/21/2022 have been entered.
 	Claims 1-4, 9, 11, and 16-20 are addressed below. Claims 5-8, 10, 12-15, and 21 are withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9, 11, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harden (US 5613635).
Regarding claims 1 and 11, Harden discloses a fluid applicator (see fig. 1) for applying fluids to plants (14) in rows in a field comprising: 
a base (41, 50) disposed between the rows of plants (see figs. 1 and 2), 
at least one flexible or pivoting application member (18, 48, 38, 44, 45; can flex and pivot relative to 16; see figs. 1, 4, 5, and 7) connected to the base and disposed to apply fluid to the plants (via nozzle 48), and 
a stabilizer (40 and/or 52) to stabilize and reduce movement of the at least one flexible or pivoting application member (stabilize/reduce movement of the nozzle assembly relative to the plants; col. 4, ln 30-32), 
wherein the stabilizer comprises at least one of a) a spring disposed over the at least one flexible application member, b) a reinforcement that is disposed on or in the at least one application member and disposed along a length of the at least one application member, c) a wire (40) attached to the at least one application member (see fig. 2), the wire having a length to contact at least one plant of a row of plants to reduce movement of the at least one application member (40 prevents the nozzles 48 from moving away from alignment with the plants when 40 contacts the plants; col. 4, ln 30-32), or d) a damper (52; “Weight 52 can be slidably moved back and forth along a slot 54 in channel 32 to fine tune the balance of the device”; col. 4, ln 5-7).

Regarding claim 2, Harden discloses the fluid applicator of claim 1, wherein the at least one application member comprises a first application member and a second application member (see fig. 1; there are multiple sets of 18, 48, 38, 44, 45).

Regarding claim 3, Harden discloses the fluid applicator of claim 1, wherein the at least one application member is flexible (via the pivotable couplings; see figs. 4 and 5; 18 is also shown as a flexible hose), wherein the stabilizer reduces an outward flexing of the at least one application member (18, 48 cannot flex outward beyond the plant row when the plants contact member 40).

Regarding claim 4, Harden discloses the fluid applicator of claim 1, wherein the at least one application member pivots (figs. 4-5 show pivoting).

Regarding claim 9, Harden discloses the fluid applicator of claim 1, wherein the at least one application member is an at least one flexible application member (18, 48, 38, 44, 45; flexible via pivotable couplings for movements relative to 16; 18 is shown to be a flexible hose; see figs. 1, 2 and 7), and the stabilizer (40, 52) comprises the wire (40) attached to the at least one flexible application member (see fig. 2).

Regarding claim 16, Harden discloses the fluid applicator of claim 1, wherein the at least one application member is a hose (hose 18).

Regarding claim 17, Harden discloses the fluid applicator of claim 1 further comprising a frame (16, 34), wherein the base is coupled to the frame (see figs. 2-3).

Regarding claim 18, Harden discloses the fluid applicator of claim 17, wherein the at least one application member comprises a first application member and a second application member (see fig. 1; there are multiple sets of 18, 48, 38, 44, 45).

Regarding claim 19, Harden discloses the fluid applicator of claim 17, wherein the at least one application member is flexible (18, 48, 38, 44, 45; flexible via pivotable couplings for movements relative to 16; 18 is shown to be a flexible hose; see figs. 1, 2 and 7).

Regarding claim 20, Harden discloses the fluid applicator of claim 17, wherein the at least one application member pivots (18, 48, 38, 44, 45; pivoting via couplings; see figs. 4-5 for pivoting movements).

Response to Arguments
Applicant’s arguments with respect to the rejected pending claims have been considered but are moot in view of the new ground of rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUONGMINH N PHAM/           Primary Examiner, Art Unit 3752